Name: Commission Regulation (EEC) No 4214/88 of 21 December 1988 fixing the amount of the flat-rate premium for certain fishery products during the 1989 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/34 Official Journal of the European Communities 31 . 12. 88 COMMISSION REGULATION (EEC) No 4214/88 of 21 December 1988 fixing the amount of the flat-rate premium for certain fishery products during the 1989 fishing year the amount of the premium should be fixed for the 1989 fishing year as shown below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : « THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3468/88 (2), Having regard to Council Regulation (EEC) No 4176/88 of 28 December 1988 laying down detailed rules for the grant of a flat-rate aid for certain fishery products (3), and in particular Article 1 1 thereof, Whereas the premium should encourage the producers' organizations to prevent the destruction of products withdrawn from the market ; Whereas the amount of the premium must be fixed in such as way as to take account of ther interdependence of the markets concerned and of the need to prevent distortion of competition ; Whereas the amount of the premium may not exceed 50 % of the level referred to in Article 14b (1 ) (a) of Regulation (EEC) No 3796/81 or exceed the technical costs of processing and storage recorded during the previous fishing year, the highest costs being disregarded ; Whereas, on the basis of the information concerning the technical costs of processing recorded in the Community, Article 1 1 . For the 1989 fishing year, the amount of the flat-rate premium for the products listed in Annex VI to Regulation (EEC) No 3796/81 shall be as follows : (a) Freezing and storage of products, whole, gutted with head, or cut : ECU 65/tonne (b) Filleting, freezing and storage : ECU Ill /tonne 2. Member States shall reduce the abovementioned amounts to the appropriate extent where the limit of 50 % of the level referred to in Article 14b ( 1 ) (a) of Regulation (EEC) No 3796/81 is exceeded. Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 305, 10. 11 . 1988, p. 1 . (3) OJ No L 367, 31 . 12. 1988 , p. 63.